Underwood, Judge.
We affirm defendant’s conviction of voluntary manslaughter. In his brief he quotes from Williams v. State, 232 Ga. 203, 204 (206 SE2d 37) (1974): "The distinguishing characteristic between voluntary manslaughter and justifiable homicide in such cases is whether the accused was so influenced and excited that he reacted passionately or whether the defendant acted simply to defend himself.”
1. We find that question a proper one for jury resolution here, as the situation disclosed by the record is a continuing altercation and confrontation up and down dirt roads following defendant’s accusation that deceased, *722in his automobile, was "spinning rocks” on defendant’s automobile. Whether he "was so influenced and excited that he reacted passionately” under these circumstances was properly submitted to the jury via the court’s charge on voluntary manslaughter, and the guilty verdict was clearly authorized.
Submitted September 26, 1979
Decided October 11, 1979
Robert F. Oliver, for appellant.
V. D. Stockton, District Attorney, Michael H. Crawford, Assistant District Attorney, for appellee.
2. Defendant complains of a charge held erroneous in Graham v. State, 135 Ga. App. 825 (219 SE2d 477) (1975). However, that case has been overruled, and the charge in question is now considered proper. Moran v. State, 139 Ga. App. 274 (228 SE2d 216) (1966).
3. Remaining enumerations are without merit.

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.